DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered, wherein claims 1 and 12 were amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claims 1 and 12 recite 
the continuous middle portion extends from the plurality of strips located at one side of the single continuous strip to the plurality of strips located at the opposite side of the single continuous strip (Examiner interpreting the limitation to require that the continuous middle portion ‘extend to’ the strips, such that an end of the continuous middle portion directly meets or contacts a strip end, with no elements or material disposed therebetween),

however, support for the limitation is not found in Applicant’s disclosure.  To the contrary, Applicant describes the continuous middle portion as having a length Y which does not extend to the strips, see Fig 6, below and paragraph [033]: “[L]ength Z which is the length from the end of continuous middle portion 36 of single strip 20 to the beginning of each separate plurality of elongated strips 20,” emphasis added, i.e. Z is between the end of the middle portion and the end of each strip (i.e. Z is not a part of the continuous middle portion), so that a length of the continuous middle portion cannot extend to the strips, as recited. 
                                       
    PNG
    media_image1.png
    284
    520
    media_image1.png
    Greyscale

Claims 2-11 and 13-20 are rejected as being dependent from a rejected claim.  



 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 12 are rejected under 35 U.S.C. 103 as being rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bottomley (US 4,499,625), of record.    

Regarding claim 1, Bottomley discloses a cleaning device (3:5-52, Figs 6-8, annotated below) with tail swab comprising: 
an elongated flexible leader member 60 (understanding the long slender rod would be flexible to a degree) having a first (left) end and a second (right) end (Fig 7-8); and 
a tail swab 50 comprising a single continuous strip that is cut to form a plurality of strips that extend from opposite sides of a continuous middle portion of the single continuous strip (Fig 6, annotated below, central slit 52 on either end defines plurality of strips), wherein the continuous middle portion extends from the plurality of strips located at one side of the single continuous strip to the plurality of strips located at the opposite side of the single continuous strip (see annotated Fig 6, below, Examiner interpreting limitation “extending from […] to” to require that the continuous middle portion ‘extend to’ the strips, such that an end of the continuous middle portion directly meets or contacts a strip end, with no elements disposed there between), and wherein the plurality of strips are longer in length than the continuous middle portion of the single continuous strip (annotated Fig 6, below) and the tail swab is attached to the second end of the leader member (at 66, Figs 7-8, 3:27-33).

    PNG
    media_image2.png
    262
    315
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    172
    427
    media_image3.png
    Greyscale

         
Regarding claim 5, Bottomley discloses the limitations of claim 1, as described above, and further discloses wherein the single continuous strip is cut at opposite ends to form the plurality of strips which are separated by the continuous middle portion of the single continuous strip (Fig 6, above).  

Regarding claim 7, Bottomley discloses the limitations of claim 1, as described above, and further discloses wherein the second end of the leader member comprises a hook member (aperture at 66 defines hook, Figs 7-8, above) and the continuous middle portion of the single continuous strip of the tail swab is positioned within the hook member of the leader member (at 66, Figs 7-8, 3:27-33).

Regarding claim 12, Bottomley discloses the limitations of the claim, as described above in the rejections of claims 1 and 7.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley, as applied to claim 1, and further in view of Asano (US 2011/0289705), or record.  

Regarding claims 8 and 17, Bottomley teaches the limitations of claims 1 and 12, as described above, but does not explicitly teach that the leader 60 of Bottomley comprises a wire coated with a polymer. 
Asano is also concerned with a tube cleaning device comprising a leader and a swab, and Asano teaches a leader comprising a wire core 10 with a plastic cover 30-34. (Fig 2A and
2C wherein the heat shrined resin essentially is coating the wire with the resin cover).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have configured the leader taught by Bottomley as a coated wire as taught by Asano in order to provide a strong, protected leader which would allow the device of Bottomley to function as intended.  Additionally, it would have been obvious to one having ordinary skill in the art to have incorporated polymer material for coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley, as applied to claim 1, and further in view of Lee (US 9,364,135), of record.  

Regarding claims 9 and 18, Bottomley teaches the limitations of claims 1 and 12, as described above, but does not explicitly teach that the tail swab comprises at least one of a foam material and/or a microfiber material.  Lee is also concerned with a cleaning device comprising a leader and a tail swab, and Lee particularly teaches a tail swab 22 comprising microfiber (2:21-26), where tail swab 22 performs as a drying cloth, i.e. absorbs moisture.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide the swab of Bottomley as a microfiber material, identified by Lee as a flexible and absorbent cleaning material for a swab.  Additionally, Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley (US 4,499,625), of record.  

Regarding claims 10-11 and 19-20, Bottomley discloses the limitations of claims 1 and 12, as described above, but does not explicitly teach that the plurality of strips are at least 100 millimeters in length or that the elongated leader member is at least one meter in length.  Bottomley is silent as to the particular lengths of the strips and the leader, however, Bottomley does describe that the swab (patch) 50 may be square or rectangular, and may measure 2 inches or “varying according to different calibers being served” (3:5-15, 2:19-25).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the strips and leader to comprise whatever lengths best suited a particular barrel or caliber application, including in the claimed ranges, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  That is, selecting the strip lengths and leader length would have been obvious to a skilled artisan, based on bore dimensions (understanding guns come in a variety of sizes and calibers) and material properties of the swab, among others.    


Allowable Subject Matter
Claims 2-4, 6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner indicates that amending claim 1 to overcome the rejection under 112(a), above, would likely change the scope of the claim and Examiner would consider a new rejection based on the new scope.  
Reasons for the indication of allowable subject matter:  
Regarding claims 2 and 13, the closest art of record, Bottomley discloses the limitations of claims 1 and 12, as described above, but Bottomley, alone or in combination, does not teach, suggest, or make obvious a polymer material covering at least a portion of the tail swab and the second end of the leader member.  Claims 3-4 and 14-15 are allowable as being dependent from an allowed claim. 
Regarding claims 6 and 16, the closest art of record, Bottomley discloses the limitations of claims 1 and 12, as described above, but Bottomley, alone or in combination, does not teach, suggest, or make obvious that a width of the continuous middle portion of the single continuous strip is smaller than a width of each of the plurality of strips. 

Response to Arguments
Applicant’s arguments filed April 21, 2022 with respect to the claims have been considered but are moot because the new ground of rejection does not rely the reference applied in the prior rejection of record.  A new reference has been applied to amended claims 1 and 12.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/
Primary Examiner, Art Unit 3723